THE COURT.
Application for writ of prohibition to prevent a receiver appointed by respondent court from further interfering with the property of petitioner.
[1] It is claimed the appointment was void for the reason that there was a noncompliance with the provisions of section 566 of the Code of Civil Procedure with reference to the bond required by that section. Under authority of Ryan v. Murphy,39 Cal.App. 640 [179 P. 517], Van Alen v. Superior Court,37 Cal.App. 696 [174 P. 672], Bibby v. Dieter, 15 Cal.App. 45
[113 P. 874], and Davila v. Heath, 13 Cal.App. 370
[109 P. 893], the writ is granted.